Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Divisional
	The present application is a divisional of US patent application 14/766,725, now US patent 10,591,416.

Response to Amendment
	Examiner acknowledges the amendment filed 13 May 2022 wherein: claims 5, 9, 12-13, 15, 18-19, 22, and 24 are amended; claims 1-4, 6-8, 14, and 16-17 are canceled; claims 25-29 are newly added; claims 5, 9-13, 15, and 18-29 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 8-12), filed 13 May 2022, with respect to claims 5, 9-13, 15, and 18-29 have been fully considered and are persuasive.  The rejection of 16 February 2022 has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 5, 15, 25, and 28 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 5, the claim recites the limitation “sample processing system” which uses a generic placeholder (“system”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to a carrier or support frame (Applicant’s specification, par. [0031]) and equivalents thereof.

Regarding claims 15 and 28, the limitation “storage device” is interpreted as corresponding to the magnetic disk, optical disk, or solid state drive (SSD) of claim 5 (Applicant’s specification, par. [0087]).

Regarding claim 25, the “optical components”, using generic placeholder “components”, is interpreted as corresponding to a first excitation lens, a second excitation lens (lenses shown in 120 in fig. 1), an excitation filter (132) assembly comprising a plurality of filters (133), a beamsplitter (160), one or more optical windows (162), and a shared lens (154; Applicant’s specification, par. [0030], [0056], fig. 1) and equivalents thereof.

Allowable Subject Matter
Claims 5, 9-13, 15, and 18-29 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 5, the cited prior art does not expressly disclose or suggest (emphasis added):
An instrument for biological analysis, comprising: a sample processing system configured to interchangeably receive, at a sample processing region configured to be thermally controlled, sample holders of differing sample holder formats, the sample processing system configured to receive one or more sample holders having a given sample holder format at a time,
wherein the differing sample holder formats differ in one or both of (a) a number of sample cells configured to retain individual volumes of sample and (b) a characteristic dimension of the sample cells; 
an excitation source operably coupled to the sample processing system and configured to produce electromagnetic radiation configured to excite sample retained in one or more sample holders receivable at the sample processing region;
an excitation source temperature controller in thermal communication with the excitation source and configured to regulate an operating temperature of the excitation source; and
an electronic processor configured to: receive input of differing operating temperature ranges respectively associated with the differing sample holder formats, and execute instructions to control the excitation source temperature controller to regulate the operating temperature of the excitation source to be within a given operating temperature range of the differing operating temperature ranges based on the given sample holder format of one or more sample holders receivable at the sample processing region of the sample processing system.

Appelra (WO 03/098279 A2; a copy is included with the IDS filed 22 May 2020) discloses an instrument for biological analysis, comprising: a sample processing system (48, being a carrier or support frame) configured to retain a first sample holder (41) comprising a first plurality of sample cells (44); an excitation source (10) configured to produce one or more excitation beams (15); an excitation optical system configured to direct the one or more excitation beams (15) toward a plurality of samples retained by the sample processing system (48), the excitation optical system comprising a first excitation lens (20), a second excitation lens (100), an excitation filter assembly (100) comprising a plurality of filters (excitation filters), a beamsplitter (60), one or more optical windows (46), and a shared lens (35); an optical sensor (80) configured to receive emission beams (85) from the first plurality of sample cells (44); an emission optical system configured to direct the emission beams to the optical sensor (80), the emission optical system comprising the shared lens (35), the one or more optical windows (46), the beamsplitter (60), an emission filter assembly (120) comprising a plurality of filters (emission filters), and an emission lens (82); an excitation source temperature controller (cooling device); and a data processor (90) configured to use data comprising a first target temperature for the first sample holder; par. [002], [028]-[042], [049], [059], [079]-[080], fig. 2).
Bio-Rad (EP 0 841 557 A2; a copy is included with the IDS filed 22 May 2020) discloses a sample processing system configured to retain a first sample holder comprising a first plurality of second cells and a second holder comprising a second plurality of sample cells, wherein a number of the sample cells is different between the first sample holder and the second sample holder; (col. 3 ln. 49 - col. 4 ln. 6, fig. 1); and a temperature controller (125; col. 3 ln. 49 - col. 4 ln. 6, fig. 1; col. 5 ln. 4-18).
Wu (US 2013/0229216 A1) discloses a storage device is a magnetic disk, optical disk, or solid state drive (par. [0043]).
Oldham (US 2005/0279949 A1) discloses a temperature sensor thermally coupled to the excitation source (abstract, par. [0050]).
While instruments for biological analysis including thermal control were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed instrument.
Accordingly, claim 5 is allowed.

Regarding claims 9-13, 15, and 18-29, the claims are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884